 352DECISIONSOF NATIONALLABOR RELATIONS BOARDEvening Post Publishing Company and the News andCourierCompanyandRaymond P.Wright,Petitioner andCharlestonTypographicalUnionNo.43,InternationalTypographicalUnion,AFL-CIO. Case 11-RD-141April 14, 1969DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBy CHAIRMANMCCULLOUCHAND MEMBERSBROWN ANDJENKINSPursuant to a Stipulation for Certification uponConsent Election approved on July 29, 1968, anelection by secret ballot was conducted on August23, 1968, under the direction and supervision of theRegionalDirectorforRegion 11 among theemployees in the stipulated unit. At the conclusionof the election, the parties were furnished with atally of ballots which showed that of approximately78 eligible voters, 77 cast ballots, of which 38 werefor, and 39 were against the Union. On August 30,1968, the Union filed timely objections to conductaffecting the results of the election.On December 2, 1968, the Regional DirectorissuedhisReport on Objections in which herecommended that the objections be overruled intheirentiretyand that the Board issue anappropriatecertificationof results of election.Thereafter, the Union filed timely exceptions to theReport.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organization involved claims torepresent certain employees of the Employer.3.A question affecting commerce existsconcerning the representation of the employees ofthe Employer within the meaning of Section 9(a)(1)and Section 2(6) and (7) of the Act.4.The following employees, as stipulated by theparties,constituteaunitappropriateforthepurposes of collective bargaining within the meaningof Section 9(b) of the Act.All employees employed in the composing roomandproof-teletypesetterdepartmentoftheEmployer's Charleston, S.C. newspaper operation,includingmark-upmen,handcompositors,typesetting machine operators, makeup men, bankmen,proofpressoperators,proofreaders,operatorsandmachinistsonallmechanicaldeviceswhich cast or compose type or slugs,operators of tape perforating machines, Justapecomputers and recutter units for use in settingtype;butexcludingemployeesof all otherdepartments,custodialemployees,guards,supervisorsasdefined in the Act, temporaryemployees, and office clerical employees, andpart-time employees.5.TheBoard has considered the RegionalDirector'sReport, theUnion's exceptions, andmemorandum in support thereof, and hereby adoptstheRegionalDirector'sfindingsandrecommendations with respect to Objections 1, 3, 4,and 5.We do not agree, however, with the RegionalDirector's recommendations as to Objections 2 and6.Objection 2 alleges that in April 1968, a monthafterthedecertificationpetitionwas filed, theEmployer unilaterally granted improved insurancebenefitscoveringhospitalcostsandmaternitybenefits to its employees,many of whom arewomen. The Employer asserts that the benefits wereprovided on the advice of its insurance carrier inorder to conform with rising hospital costs in thearea.Additionally, the Employer states that theincreases accord with past practice, since similarbenefits were granted in 1961, 1963, and 1966. TheRegional Director found that in these circumstances,the Union's objection should be overruled.Objection 6 charges that during the preelectionperiod, the Employer granted wage increases, as wasits custom, to employees outside the bargaining unit,but denied similar increases to those in the unit. TheEmployer has each March for many years givenwage increases to all employees in the mechanicaldepartment.After bargaining for approximately ayear with the Union without reaching agreement onwages, the Employer granted the customary Marchwage increases to allmechanicaldepartmentemployees except those in the bargaining unit.On August 19, the Union wrote to the Employerdemanding that the bargaining unit employeesreceivethesamewage increases given otheremployees.The Employer rejected the Union'sdemand by letter on August 22, 1 day before theelection, asserting that it was prevented by law fromgranting such increases either during negotiations orwhile an election was pending. On the same day, theEmployer issued this letter together with anadditional letter to its employees which stated that"the company's desire, all along, has been toimplement wage increases for all employees in aconsistentmanner, and that this was preventedsolely by union actions during negotiations." Theletter concluded with the following paragraphs:Ifamajorityvotesyes,forcontinuedrepresentation by a union, then wages and othermatters will continue legally to be subjects forbargaining in negotiation sessions like those whichwere held between March 1967 and March 1968;175NLRB No. 56 EVENING POST PUBLISHING CO.If a majority votes no, against representation, thecompany will not be obliged legally to continuesuch sessions, and will at that time legally be freeunilaterally to consider wages and other matters.The Union contends that the legal position reliedupon by the Employer to justify denying the wageincreases conflicts with the position taken to justifythe granting of insurance benefits. The inference tobe drawn from this contradiction, the Union urges,isthattheEmployer's legalargumentsarepretextual;designed to mask its actual intent toundermineemployeesupportfortheUnion.Moreover, the Union alleges that the Employer'sdisingenuousmotives are further revealed in itsAugust 22 letter in which it blamed the Union forthe withheld wage increase and implied that thesewages would be forthcoming if the Union wasdecertified.In overruling Objection 6, the Regional Directorwas apparently persuaded that the Employer actedingood faith in withholding the wage increase.Thus, without attempting to reconcile the variancein the Employer's legal arguments, he decided that"Theevidencedoesnotestablishthatthewithholding of increases to voters in the bargainingunit was for the purpose of influencing the voters'choice in the election." Presumably referring to theletterofAugust 22, the Regional Director alsostatedthat"the respective positions had beenadvanced before and were familiar to the employeeswho . . . were thus in a position to evaluate theunderlying issues and the last-stated positions of theparties."We disagreewiththeRegionalDirector'sconclusions.Generally,benefitsmay not beconferredunilaterallywhere collective-bargainingnegotiationsare in progress, nor may they begranted to influence employees where an election ispending.'And it is also true that an employer maynotwithholdbenefitswiththepurposeofencouraging or discouraging union membership-'Againstthisstandard,contradictionsintheEmployer's conduct discredit its claim of mereadherence to a good-faith legal position. Thus, it is'SeeN L R B v Exchange Parts Co ,375 U S 405 (1964)'Dan HowardMfg Co,158 NLRB 805, 813353clear that after the Union demanded the same payincreases for its members as had been given to otheremployees in the mechanics department, legalobstacles no longer prevented a wage concession.Moreover, while withholding wage increases withone hand, the Employer granted improved insurancebenefitswith the other. This inconsistency in theEmployer's course of conduct reveals that its actualpurpose was to undermine employee support for theUnion and thereby manipulate the outcome of theelection.Our conclusion is buttressed by the language oftheEmployer'sAugust 22 letter. Through itsremarks, the Employer sought to discredit theUnion by wrongfully shifting to it sole responsibilityfortheemployees' failure to obtain the wageincreases. Further, the last two paragraphs contain athinly veiledmessage that the employees will bepromptly rewarded if they reject the Union. In ouropinion,thesestatementsweredeliberatelycalculated to interfere with and discourage theemployees' choice of the Union as their bargainingrepresentative.'In the circumstances set forth above, we concludethat the Employer interfered with the holding of afair and free election. Accordingly, we shall set asidethe election of August 23, 1968, and direct that asecond election be held.ORDERIt is hereby ordered that the election conductedherein on August 23, 1968, among the employees oftheEvening Post Publishing Company and TheNews and Courier Company, at its Charleston,South Carolina plant be, and it hereby is, set aside.[DirectionofSecondElection'omitted frompublication.]'Sonoco Products Co v N L R B ,399 F 2d 835 (C A 9)'An election eligibility list, containing the names and addresses of all theeligible voters,must be filed by the Employer with the Regional Directorfor Region I1 within 7 days after the date of issuance of the Notice ofSecond Election by the Regional Director The Regional Director shallmake the list available to all parties to the electionNo extension of timetofilethis list shall be granted by the Regional Director except inextraordinary circumstances Failure to comply with this requirement shallbe grounds for setting aside the election whenever proper objections arefiledExcelsior Underwear Inc,156 NLRB 1236